     Case 6:18-cv-01270-JWB-KGG Document 1 Filed 10/02/18 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF KANSAS
                               WITCHITA DIVISION

                                  )
STEVEN DEAN,                      )
                                  )
         Plaintiff,               )
     v.                           ) Case No.: 6:18-cv-1270
                                  )
                                  )
CHW GROUP, INC. d/b/a CHOICE HOME )
WARRANTY,                         )
                                  )
         Defendant.               )
                                  )

                                PLAINTIFF’S COMPLAINT

     Plaintiff, STEVEN DEAN (“Plaintiff”), by and through his attorneys, Molner/Merrigan,

LC, alleges the following against Defendant, CHW GROUP, INC. d/b/a CHOICE HOME

WARRANTY (“Defendant”):

                                     INTRODUCTION

  1. Plaintiff’s Complaint is based on the Telephone Consumer Protection Act., 47 U.S.C.

     § 227, et seq. (“TCPA”).

                              JURISDICTION AND VENUE

  2. This court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337.

  3. This court has federal question jurisdiction because this case arises out of violations of

     federal law. 47 U.S.C. § 227(b); Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740 (2012).

  4. Venue and personal jurisdiction in this District are proper because Defendant does or

     transacts business within this District, and a material portion of the events at issue occurred

     in this District.

                                          PARTIES

  5. Plaintiff is a natural person residing in the City of Hutchinson, Reno County, State of


                                               1
   Case 6:18-cv-01270-JWB-KGG Document 1 Filed 10/02/18 Page 2 of 6




   Kansas.

6. Plaintiff is, and at all times mentioned herein, a “person” as defined by 47 U.S.C. §

   153(39).

7. Defendant is, and at all times mentioned herein, a “person” as defined by 47 U.S.C. §

   153(39).

8. Defendant is a New Jersey business corporation based in the Township of Edison,

   Middlesex County, State of New Jersey.

9. Defendant acted through its agents, employees, officers, members, directors, heirs,

   successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                             FACTUAL ALLEGATIONS

10. Within four (4) years of Plaintiff filing this Complaint, in or around August 2018,

   Defendant began placing calls to Plaintiff’s landline telephone at xxx-xxx-8858, which

   included or introduced an advertisement or constituted telemarketing.

11. Within four (4) years of Plaintiff filing this Complaint, in or around September 2018,

   Defendant began placing calls to Plaintiff’s cellular telephone at xxx-xxx-5161, which

   included or introduced an advertisement or constituted telemarketing.

12. Within four (4) years of Plaintiff filing this Complaint, in or around August / September

   2018, Defendant has called Plaintiff’s cellular and landline telephones from at least, 732-

   374-3396, 732-374-3399, 732-374-3401, 732-394-6700, 732-339-3215, 732-339-3488,

   732-339-3869, 732-374-3256, 732-898-3609, and 732-374-3353, which are some of the

   Defendant’s many telephone numbers.

13. On or about September 12, 2018, Plaintiff placed an inbound call to Defendant at 732-

   374-3396 and spoke to Defendant’s representative, Frank.            Plaintiff requested that



                                             2
   Case 6:18-cv-01270-JWB-KGG Document 1 Filed 10/02/18 Page 3 of 6




   Defendant stop calling him.

14. Despite Plaintiff’s request that Defendant stop calling Plaintiff, Defendant continued to

   call Plaintiff’s telephones unabated.

15. None of the calls Defendant made to Plaintiff were for an emergency purpose.

16. All of the calls Defendants made to Plaintiff’s telephones resulted in Plaintiff incurring a

   charge for incoming calls.

17. During at least one conversation, Defendant learned that Plaintiff wanted Defendant to

   stop calling Plaintiff’s telephones.

18. Plaintiff has never given to Defendant prior express written consent to contact Plaintiff as

   described herein.

19. Even if Plaintiff provided Defendant with his telephone numbers, Defendant failed to

   provide Plaintiff with clear and conspicuous disclosure that Defendant would contact

   Plaintiff with an automatic telephone dialing system (“ATDS”).

20. Even if at one point Defendant had prior express written consent to call Plaintiff’s

   telephones, Plaintiff revoked this consent as described above.

21. Defendant continued to call Plaintiff’s telephones after Defendant knew Plaintiff wanted

   the calls to stop.

22. Within four (4) years of Plaintiff filing this Complaint, Defendant used an ATDS to call

   Plaintiff’s telephones.

23. When Plaintiff answered Defendant’s calls, he was greeted with a message utilizing a pre-

   recorded or artificial voice.

24. The telephone dialer system Defendant used to call Plaintiff’s telephones has the capacity

   to store telephone numbers.



                                             3
   Case 6:18-cv-01270-JWB-KGG Document 1 Filed 10/02/18 Page 4 of 6




25. The telephone dialer system Defendant used to call Plaintiff’s telephones has the capacity

   to call stored telephone numbers automatically.

26. The telephone dialer system Defendant used to call Plaintiff’s telephones has the capacity

   to call stored telephone numbers without human intervention.

27. The telephone dialer system Defendant used to call Plaintiff’s telephones has the capacity

   to call telephone numbers in sequential order.

28. The telephone dialer system Defendant used to call Plaintiff’s telephones has the capacity

   to call telephone numbers randomly.

29. The telephone dialer system Defendant used to call Plaintiff’s telephones selects telephone

   numbers to be called according to a protocol or strategy entered by Defendant.

30. The telephone dialer system Defendant used to call Plaintiff’s telephones simultaneously

   calls multiple recipients.

31. The dead air that the Plaintiff may have experienced on the calls that he received is

   indicative of the use of an ATDS. This “dead air” is commonplace with autodialing and/or

   predictive dialing equipment. It indicates and evidences that the algorithm(s) being used

   by Defendant’s autodialing equipment to predict when the live human agents are available

   for the next call has not been perfected and/or has not been recently refreshed or updated.

   Thus, resulting in the autodialer placing a call several seconds prior to the human agent’s

   ability to end the current call he or she is on and be ready to accept the new connected call

   that the autodialer placed, without human intervention, to Plaintiff. The dead air is

   essentially the autodialer holding the calls it placed to Plaintiff until the next available

   human agent is ready to accept them. Should the calls at issue been manually dialed by a

   live human being, there would be no such dead air as the person dialing Plaintiff’s



                                             4
      Case 6:18-cv-01270-JWB-KGG Document 1 Filed 10/02/18 Page 5 of 6




      telephones would have been on the other end of the call the entire time and Plaintiff would

      have been immediately greeted by said person.

   32. As a result of Defendant’s alleged violations of law by placing these automated calls to

      Plaintiff’s telephones without prior express written consent, Defendant caused Plaintiff

      harm and/or injury such that Article III standing is satisfied in at least the following, if not

      more, ways:

             a. Invading Plaintiff’s privacy;
             b. Electronically intruding upon Plaintiff’s seclusion;
             c. Intrusion into Plaintiff’s use and enjoyment of his telephones;
             d. Impermissibly occupying minutes, data, availability to answer another call, and
                various other intangible rights that Plaintiff has as to complete ownership and use
                of his cellular and landline telephones; and
             a. Causing Plaintiff to expend needless time in receiving, answering, and
                attempting to dispose of Defendant’s unwanted calls.

  DEFENDANT VIOLATED THE TELEPHONE CONSUMER PROTECTION ACT

   33. Defendant’s conduct violated the TCPA by:

          a. Placing non-emergency telephone calls to Plaintiff’s cellular telephone using an

              automatic telephone dialing system and/or pre-recorded or artificial voice in

              violation of 47 U.S.C. § 227 (b)(1)(A)(iii).

      WHEREFORE, Plaintiff, STEVEN DEAN, respectfully requests judgment be entered

against Defendant, CHW GROUP, INC. d/b/a CHOICE HOME WARRANTY for the following:

   34. As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1), Plaintiff is entitled

      to and requests $500 in statutory damages, for each and every violation, pursuant to 47

      U.S.C. § 227(b)(3)(B).

   35. As a result of Defendant’s willful and/or knowing violations of 47 U.S.C. § 227(b)(1),

      Plaintiff is entitled to and requests treble damages, as provided by statute, up to $1,500, for

      each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C.


                                                 5
      Case 6:18-cv-01270-JWB-KGG Document 1 Filed 10/02/18 Page 6 of 6




      § 227(b)(3)(C).

   36. Plaintiff is entitled to and seeks injunctive relief prohibiting such conduct in the future.

   37. Any other relief that this Honorable Court deems appropriate.

                                              Respectfully submitted,
                                              MOLNER/MERRIGAN, LC

October 2, 2018                       By: /s/ Mark D. Molner
                                             Mark D. Molner, Esq. (SBN 24493)
                                             Plexpod Westport Commons
                                             300 N. 39th Street, Suite 2Q
                                             Kansas City, MO 64111
                                             T (816) 200-2572
                                             F (816) 326-0930
                                             mark@molnermerrigan.com




                                                  6
